Citation Nr: 9917801	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-26 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

Entitlement to an effective date earlier than March 28th, 
1990, for the assignment of a 100 percent disability 
evaluation for schizophrenia.



WITNESSES AT HEARING ON APPEAL

Appellant and Dr. M. Cubano


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from April 1981 to April 
1985.


The appellant's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision dated in January 
1997, by the San Juan, Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board notes that the appellant, in his May 1997 Notice of 
Disagreement, indicated a desire to pursue the issue of 
entitlement to permanency of the 100 percent disability 
evaluation.  However, this issue was not addressed in the 
August 1997 Statement of the Case and the appellant has not 
been provided with the applicable law and regulations and an 
explanation as to why his claim for the permanency rating was 
denied.  Accordingly, this issue is the subject of the remand 
appended to the following the decision.



FINDINGS OF FACT

1. The RO granted service connection for an acquired 
psychiatric disorder in May 1986 and a 50 percent 
evaluation was assigned effective from April 12th, 1985.

2. In August 1988, the RO confirmed and continued the 50 
percent evaluation for an acquired psychiatric disorder.  
The appellant was notified of that decision in August 
1988, and no appeal was filed within one year of that 
notification.

3. The appellant's claim for an increased disability 
evaluation for his service-connected psychiatric disorder 
was received by VA on March 28th, 1990.  

4. In January 1997, the RO increased the appellant's 
disability evaluation for schizophrenia effective from 
March 28th, 1990.



CONCLUSION OF LAW

The criteria for an effective date earlier than March 28th, 
1990, for the assignment of a 100 percent disability 
evaluation for the appellant's schizophrenia are not met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400(o)(1), 
(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for an 
earlier effective date for the assignment of the 100 percent 
disability evaluation for schizophrenia is well grounded 
within the meaning of 3U.S.C.A. § 5107(a).

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the effective date will be the date of receipt of 
claim, or the date entitlement arose, whichever is later. 38 
C.F.R. § 3.400.  The date for increases in compensation for 
service-connected disabilities will be the date of the 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (o)(1).  The effective date may 
also be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from the date of the 
increase.  38 C.F.R. § 3.400 (o)(2).  In this regard, VA 
medical records may form the basis of an informal claim for 
increased benefits where a formal claim of service connection 
has already been allowed.  38 C.F.R. § 3.157.

Review of the record reveals that service connection for an 
acquired psychiatric disorder was granted by the RO in May 
1986, and that a 50 percent evaluation was assigned effective 
from April 12th, 1985.  In September 1986, temporary total 
disability evaluations were assigned on the basis of 
hospitalization covering the periods from May 20th 1986 to 
June 30th, 1986, and from July 16th, 1986 to September 30th, 
1986.  The 50 percent evaluation was restored effective from 
October 1st, 1986.  

In August 1988, after the appellant underwent VA psychiatric 
examination, the 50 percent disability evaluation was 
confirmed and continued.  The appellant was notified of this 
decision in August 1988, and there was no appeal filed within 
one year of this notification.

In March 1990, the RO received correspondence from the 
appellant which was interpreted as a claim for an increase in 
his disability evaluation for the service-connected 
psychiatric disorder.  

As noted above, the earliest date upon which an increase in 
the disability evaluation may be assigned is the date on 
which it is factually determined that an increase in 
disability has occurred if the claim is received within one 
year from such date, otherwise it is the date of the receipt 
of the claim.  38 C.F.R. § 3.400 (o).  In this case, there is 
no evidence of record which establishes that the appellant's 
schizophrenia increased in severity such to warrant a 100 
percent rating prior to the date of his claim in March 1990.  

Although the appellant has argued that the 100 percent rating 
should be effective from the date of his discharge from 
service in 1985, in the absence of clear and unmistakable 
error in the final 1988 RO decision, which has neither been 
alleged nor adjudicated, the only time period in question is 
from August 1988 to March 1990.  While the appellant 
underwent evaluation for Temporary Disability Retirement List 
(TDRL) purposes in December 1989, this report was not 
submitted to VA until November 1990, and even if this report 
was submitted to VA within the period in question the 
examiners concluded that the appellant had deteriorated to 
only a mild extent since his previous TDRL examination in 
1987.  

Accordingly, in view of the lack of any additional evidence 
to establish that the appellant filed a claim earlier than 
March 28th, 1990, or which demonstrates a factually 
ascertainable increase in disability had occurred during the 
time period from August 1988 to March 1990, no basis has been 
shown for the assignment of an earlier effective date for the 
100 percent evaluation for schizophrenia.


ORDER

The appeal is denied.



REMAND

Review of the record reveals that in January 1997, the RO 
denied the appellant's claim for eligibility to Dependent's 
Educational Assistance based upon the fact that his 100 
percent schedular evaluation had not been determined to be 
permanent.  In his Notice of Disagreement, received by VA in 
March 1997, he specifically disagreed with the determination 
regarding permanency of his 100 percent evaluation.  However, 
the Statement of the Case issued in August 1997, did not 
address this issue.

Accordingly, in view of the above, the appellant is entitled 
to a Statement of the Case addressing the issue of permanency 
of the 100 percent rating for his schizophrenia.  Therefore, 
this case is REMANDED for the following action:

The appellant should be provided with a 
Statement of the Case addressing the 
issue of permanency of the 100 percent 
rating for schizophrenia which includes 
citation to and discussion of all 
applicable laws and regulations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S.CALLAWAY
	Member, Board of Veterans' Appeals


 

